IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. WR-81,845-01



                  EX PARTE SHANNON DALE DUKES, Applicant



                     ORDER PURSUANT TO TEXAS RULES OF
                         APPELLATE PROCEDURE 9.10




       Per curiam.

                                          ORDER

       This cause is before this Court on application for writ of habeas corpus from trial

court case number 10-08423-A in the Criminal District Court of Jefferson County.

       Pursuant to Texas Rules of Appellate Procedure 9.10(c), the Clerk has identified

sensitive data or sealed material in the record and the parties have been notified. Therefore,

pursuant to Rule 9.10(f) the following records are ordered sealed or redacted. The trial court

clerk, court of appeals or any entity possessing these documents shall seal or redact the

documents pursuant to this order.
                                                                     Rule 9.10 Order - 2



List documents or exhibits.

The following records contain the name of the complainant who was a minor. T EX. C ODE

C RIM. P ROC. art 57.02(h)

Seal or Redact - Clerk’s Record volumes one and two received July 25, 2014

Delivered: September 8, 2014.

Do not publish